          Case 1:19-cr-00862-VEC Document 189 Filed 07/16/20 Page 1 of 1

                                                                     USDC SDNY
                                                                     DOCUMENT
UNITED STATES DISTRICT COURT                                         ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                        DOC #:
                                                                     DATE FILED: 07/16/2020
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA                                       :
                                                                :        19-CR-862(VEC)
                 -against-                                      :
                                                                :            ORDER
 ANGEL LOPEZ,                                                   :
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS a change-of-plea hearing, via video conference, was scheduled for July 16,

2020; and

        WHEREAS the hearing could not proceed due to technical difficulties;

         IT IS HEREBY ORDERED THAT the plea hearing is rescheduled for 11:00 A.M. on

July 28, 2020. Counsel will be provided with call-in instructions via email. MDC is directed to

produce Mr. Lopez for his video appearance. Members of the public may attend the conference

by dialing the audio-only line, 1-855-268-7844, using the access code 32091812# and PIN

9921299#.


SO ORDERED.

Dated: July 16, 2020
      New York, NY
                                                                    ______________________________
                                                                          VALERIE CAPRONI
                                                                          United States District Judge
